 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.1 Filed 09/09/21 Page 1 of 13

)3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case: 2:21-cr-20576

Judge: Michelson, Laurie J.

 

 

Plaintiff, M909. 202: H at 04:12 PM
. Vv. INDI USA VS FAWAZ (DP)
LEILA FAWAZ, VIO: 18 U.S.C. § 1347
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
The Pharmacy

1. Drug Max, Inc. (“Drug Max’) was a pharmacy and Michigan

corporation located at 5472 Schaefer Road, Dearborn, Michigan 48126.

Defendant

2. Defendant LEILA FAWAZ, a resident of Wayne County, Michigan, was

the owner and pharmacist-in-charge of Drug Max.

 
 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.2 Filed 09/09/21 Page 2 of 13

The Medicare and Medicaid Programs

3. The Medicare program (“Medicare’’) was a federal health care program
providing benefits to persons who were 65 years of age or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services (“HHS”). Individuals who received benefits under Medicare were
referred to as Medicare “beneficiaries.”

4. Medicare covered different types of benefits and was separated into
different program “parts.” Medicare Part D subsidized the cost of prescription drugs
for Medicare beneficiaries in the United States. Generally, Medicare Part D covered
part or all of the costs of prescription drugs dispensed to a Medicare beneficiary if,
among other requirements, the prescription drugs were medically necessary and
ordered by a physician.

5. Physicians, pharmacies, and other health care providers that provided
medical services that were to be reimbursed by Medicare were referred to as
Medicare “providers.” To participate in Medicare, providers were required to submit
applications in which the providers agreed to comply with all Medicare-related
policies and procedures, rules, and regulations issued by CMS and its agents and

contractors, including those governing reimbursement, and furthermore, certified

 
 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.3 Filed 09/09/21 Page 3 of 13

that they would not knowingly present, or cause to be presented, false and fraudulent
claims.

6. If Medicare approved a provider’s application, Medicare assigned the
provider a Medicare “provider number,” (“NPI”) which was used for the processing
and payment of claims.

7. In order to receive Medicare Part D benefits, a beneficiary enrolled in
one of several Medicare drug plans. Medicare drug plans were operated by private
health care insurance companies approved by Medicare. Those companies were
often referred to as drug plan “sponsors.” A beneficiary in a Medicare drug plan
could fill a prescription at a pharmacy and use his or her plan to pay for some or all
of the prescription drugs.

8. Medicare, through CMS, compensated the Medicare drug plan sponsors
for providing prescription drug benefits to beneficiaries. Medicare paid the sponsors
a monthly fee for each Medicare beneficiary enrolled in the sponsors’ plans. Such
payments were called capitation fees. The capitation fee was adjusted periodically
based on various factors, including the beneficiary’s medical conditions. In addition,
in some cases where a sponsor’s expenses for a beneficiary’s prescription drugs
exceeded that beneficiary’s capitation fee, Medicare reimbursed the sponsor for a

portion of those additional expenses.

 
 

i
i!
[!

'

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.4 Filed 09/09/21 Page 4 of 13

9. The Michigan Medicaid program (““Medicaid’’) was a federal and state
funded health care program providing benefits to individuals and families who met
specified financial and other eligibility requirements, and certain other individuals
who lacked adequate resources to pay for medical care. CMS was responsible for
overseeing Medicaid in participating states, including Michigan. Individuals who
received benefits under Medicaid were referred to as Medicaid “beneficiaries.”

10. Medicaid covered the costs of certain medical services, products, and
benefits, including prescription drug benefits, for Medicaid beneficiaries. Generally,
Medicaid covered part or all of the costs of prescription drugs dispensed to a
Medicaid beneficiary if, among other requirements, the prescription drugs were
medically necessary and ordered by a physician.

11. Medicaid paid for covered services either through what was called
Medicaid “fee-for-service” or through Medicaid health plans.

12. Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans were each a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b), and a “Federal health care program,” as defined
by Title 42, United States Code, Section 1320a-7b(f).

The Private Health Insurance Program
13. Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,

privately operated insurance company authorized and licensed to do business in the

 
 

 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.5 Filed 09/09/21 Page 5 of 13

state of Michigan. BCBS provided health care benefits, including prescription drug
benefits, to member entities and individuals. Individuals insured by BCBS were
referred to as BCBS “members.”

14. BCBS had agreements with participating providers, including
pharmacies, to furnish medical services to BCBS members.

15. BCBS was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b).

Pharmacy Benefit Managers

16. Pharmacy benefit managers (“PBMs”) managed prescription drug
benefits provided by Medicare, Medicare drug plan sponsors, Medicaid, Medicaid
health plans, and BCBS. PBMs received, adjudicated, and paid claims on behalf of
the health care benefit programs.

17. Upon dispensing a prescription drug to a beneficiary or member, the
pharmacy submitted a claim, typically electronically, to the PBM acting on behalf
of the specific health care benefit program. The PBM, on behalf of the health care
benefit program, reimbursed the pharmacy, typically electronically, through direct
deposits into accounts held, and previously identified, by the pharmacy.

18. CVS Caremark, OptumRx, and Express Scripts were three of several

PBMs that managed prescription drug benefits for Medicare, Medicare drug plan

 
 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.6 Filed 09/09/21 Page 6 of 13

sponsors, Medicaid, and Medicaid health plans Express Scripts managed
prescription drug benefits for BCBS.

19. CVS Caremark and other PBMs maintained agreements stating that
pharmacies were allowed fourteen (14) days from the date of fill to submit claims
for reimbursement to PBMs. These agreements also stated that pharmacies were
allowed fourteen (14) days from the date of fill to reverse claims for medications

that were not dispensed.

COUNTS 1-4
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)
LEILA FAWAZ

20. Paragraphs 1 through 19 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein.

21. Beginning in or around January 2014, and continuing through at least
in or around May 2019, in Wayne County, in the Eastern District of Michigan, and
elsewhere, LEILA FAWAZ, as specified below, did knowingly and willfully execute,
and attempt to execute, a scheme and artifice to defraud health care benefit programs
affecting commerce, as defined in Title 18, United States Code, Section 24(b), that
is, Medicare, Medicare drug plan sponsors, Medicaid, Medicaid health plans, and

BCBS drug plan sponsors, and to obtain, by means of materially false and fraudulent

pretenses, representations, and promises, money and property owned by, and under

 

 
 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.7 Filed 09/09/21 Page 7 of 13

the custody and control of, said health care benefit programs, in connection with the
delivery of and payment for health care benefits, items, and services.
Purpose of the Scheme and Artifice

22. It was the object and purpose of the scheme and artifice for LEILA
FAWAZ to unlawfully enrich herself by, among other things: (a) submitting, and
causing the submission of false and fraudulent claims to Medicare, Medicare drug
plan sponsors, Medicaid, Medicaid health plans, and BCBS; (b) concealing, and
causing the concealment of, the submission of false and fraudulent claims to
Medicare, Medicare drug plan sponsors, Medicaid, Medicaid health plans, and
BCBS, and the receipt and transfer of the proceeds of the fraud; and (c) diverting
fraud proceeds for her personal use and benefit.

The Scheme and Artifice

23. LEILA FAWAZ maintained an NPI for Drug Max to submit claims to
Medicare, Medicare drug plan sponsors, Medicaid, Medicaid health plans, and
BCBS.

24. LEILA FAWAZ, on behalf of Drug Max, entered into pharmacy
provider agreements with CVS Caremark, OptumRX, and Express Scripts, among

other PBMs.

 
 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.8 Filed 09/09/21 Page 8 of 13

25. LEILA FAWAZ, purchased medications, including Victoza Inj 18
mg/3ml, from certain pharmaceutical wholesalers for the purpose of dispensing to
beneficiaries and members.

26. LEILA FAWAZ submitted, and caused the submission of, false and
fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid, Medicaid
health plans, and BCBS, on behalf of Drug Max for prescription drugs that were not
dispensed.

27. LEILA FAWAZ submitted, and caused the submission of, false and
fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid, Medicaid
health plans, and BCBS, on behalf of Drug Max, for drugs purportedly dispensed,
including Victoza Inj 18 mg/3ml, in quantities that exceeded the amount Drug Max
actually purchased from pharmaceutical wholesalers.

28. LEILA FAWAZ failed to reverse claims for medications that were not
dispensed, which allowed Drug Max to maximize the amount of proceeds obtained
from Medicare, Medicare drug plan sponsors, Medicaid, Medicaid health plans, and
BCBS.

29. False and fraudulent claims that LEILA FAWAZ electronically
submitted, and caused to be electronically submitted, to BCBS were processed and

adjudicated electronically by Express Scripts.

 
 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.9 Filed 09/09/21 Page 9 of 13

30. LEILA FAWAZ submitted and caused to be submitted at least
$2,179,645.53 in false and fraudulent claims to Medicare, Medicare drug plan
sponsors, Medicaid, Medicaid health plans on behalf of Drug Max.

31. LEILA FAWAZ submitted and caused to be submitted at least
$96,904.51 in false and fraudulent claims to BCBS on behalf of Drug Max.

32. LEILA FAWAZ personally profited from their participation in the
scheme by receiving fraud proceeds for her personal use and benefit.

Acts in Execution of the Scheme and Artifice

33. On or about the dates set forth below, in Wayne County, in the Eastern
District of Michigan, LEILA FAWAZ did knowingly and willfully execute, and
attempt to execute, a scheme and artifice to defraud Medicare, Medicare drug plan
sponsors, Medicaid, Medicaid health plans, and BCBS, in that LEILA FAWAZ
submitted and caused the submission of false and fraudulent claims for payment and
falsely represented that Drug Max provided prescription medications to Medicaid
beneficiaries, as described in Paragraphs 23 to 32 of this Indictment, as if they were
dispensed to beneficiaries, but in fact never were dispensed to those beneficiaries,

with each execution set forth below forming a separate count:

 

 

Victoza Inj

18 mg/3mi_, 974639

I H.B 2/23/2017

 
 

 

 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.10 Filed 09/09/21 Page 10 of 13

 

 

 

 

 

Victoza Inj

2 HB. 4142017 | ern] | $746.39

3 AR. 7/31/2017 | Vistozalny | gen 53
18 mg/3ml

4 AR. 5/31/2019 | Vt0z2 INI | gg90 46
18 mg/3ml

 

 

 

 

 

Each in violation of Title 18, United States Code, Sections 1347 and 2.
CRIMINAL FORFEITURE ALLEGATIONS
(18 U.S.C. § 982(a)(7); 18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461)

34. The allegations contained in Counts One through Four of this
Indictment are hereby realleged and incorporated by reference for the purpose of
alleging forfeiture pursuant to 18 U.S.C. §§ 981 and 982, and 28 U.S.C. § 2461.

35. Upon conviction of the violation alleged in Counts One through Four
of this Indictment, the convicted defendant shall forfeit to the United States (a) any
property, real or personal, that constitutes or is derived from proceeds obtained,
directly or indirectly, as a result of such violation, pursuant to 18 U.S.C. §
981(a)(1)(C) together with 28 U.S.C. § 2461, and (b) any property, real or personal,
that constitutes or is derived, directly or indirectly, from gross proceeds traceable to
the commission of the offense, pursuant to 18 U.S.C. § 982(a)(7).

36. Pursuant to 18 U.S.C. § 982(a)(7), upon conviction of any of the

violations alleged in Counts One through Four of this Indictment, the convicted

10

 
 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.11 Filed 09/09/21 Page 11 of 13

defendant shall forfeit to the United States any property, real or personal, that
constitutes or is derived, directly or indirectly, from gross proceeds traceable to the
commission of the offense(s).

37. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of the convicted defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;

c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or
€. Has been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated
by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461, to seek to forfeit any other property
of such defendant up to the value of the forfeitable property described above.

38. Money Judgment: Upon being convicted of violating any of the
offenses alleged in this Indictment, the convicted defendant shall be ordered to pay
the United States a sum of money equal to the total amount of proceeds the convicted
defendant obtained as a result of such violation(s).

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

11

 
 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.12 Filed 09/09/21 Page 12 of 13

SAIMA S. MOHSIN
ACTING UNITED STATES ATTORNEY

JOSEPH S. BEEMSTERBOER
Acting Chief

Criminal Division, Fraud Section
U.S. Department of Justice

ALLAN J. MEDINA

Chief, Health Care Fraud Unit
Criminal Division, Fraud Section
U.S. Department of Justice

S/Regina R. Mccullough
REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
United States Attorney’s Office
Eastern District of Michigan

s/Shankar Ramamurthy

SHANKAR RAMAMURTHY

Trial Attorney

Criminal Division, Fraud Section

U.S. Department of Justice

211 W. Fort Street, Suite 2001

Detroit, MI 48226

Phone: (202) 924-5368

Email: shankar.ramamurthy@usdoj.gov

Dated: September 9, 2021

12

 
 

 

Case 2:21-cr-20576-LJM-APP ECF No. 1, PagelD.13 Filed 09/09/21 Page 13 of 13

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

 
 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

Companion Case Number:

   

 

 

fe

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

 

L] Yes No AUSA’s Initials:

 

Case Title: USAv. LEILA FAWAZ

County where offense occurred : Wayne County, Michigan

Check One: [Xl Felony [IMisdemeanor C]Petty
V_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) {Complete Superseding section below].

 

 

Judge:

 

Superseding to Case No:

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.
September 9, 2021 \ we
Date a
Shankar Ramamurthy, Trial Attorney

211 West Fort Street, Detroit, Ml 48226

Phone:(202) 924-5368
Fax: (313) 226-0816
E-Mail address: Shankar.Ramamurthy@usdoj.gov

Attorney Bar #: !L 6306790

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16

 
